                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

CHERYL GRANT,
                   Plaintiff,
      v.                                           Case No. 18-cv-1304-pp
NANCY BERRYHILL,
Commissioner of the
Social Security Administration,
                   Defendant.

  ORDER APPROVING STIPULATION FOR REMAND (DKT. NO. 25), AND
  REMANDING CASE FOR FURTHER PROCEEDINGS UNDER SENTENCE
                  FOUR OF 42 U.S.C. §405(g)

      On March 21, 2019, the parties filed a stipulation for remand for further

proceedings pursuant to sentence four of 42 U.S.C. §405(g). Dkt. No. 25. The

court APPROVES the stipulation for remand, and ORDERS that:

      The Commissioner of Social Security’s denial of benefits is REVERSED

and this case is REMANDED to the Commissioner. On judicial remand, the

Appeals Council will send the claim to an Administrative Law Judge, who will

be instructed to reassess the plaintiff’s impairments, reassess the plaintiff’s

subjective allegations of symptoms, reassess the medial opinion evidence, and

reassess the plaintiff’s residual functional capacity. The ALJ will offer the

plaintiff the opportunity for a new hearing, take further actions to complete the

administrative record, and issue a new decision.

      Dated in Milwaukee, Wisconsin this 26th day of March, 2019.


                                      BY THE COURT:

                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge

                                         1
